SCHWAB, C. J.
According to claimant, "the only issue” in this workers’ compensation case is the constitutionality of ORS 656.226. However, in view of the dissent, we consider the additional issue of the interpretation of ORS 656.226.
ORS 656.226 provides:
"In case an unmarried man and an unmarried woman have cohabited in this state as husband and wife for over one year prior to the date of an accidental injury received by such man, and children are living as a result of that relation, the woman and the children are entitled to compensation under ORS 656.001 to 656.794 the same as if the man and woman had been legally married.”
Claimant applied for benefits under this statute. She established that she and a worker who was killed in an industrial accident had been cohabiting for several years before the latter’s death; that they were never married; and that they had no children. Her claim was denied by a referee and the Workers’ Compensation Board. Claimant appeals. We affirm.
It is not completely clear what the target of claimant’s constitutional attack is. At times, it seems that she would have us hold ORS 656.226 unconstitutional. But that result would leave claimant without the benefits she seeks because there is no other statute in the Workers’ Compensation Act under which she might qualify for those benefits. Possibly aware of that incongruity, at other times claimant’s constitutional attack seems to be directed solely at the phrase, "and children are living as a result of that marriage.” Claimant is apparently proceeding on the assumption that the living-children phrase is severable, see ORS 174.040, and if invalidated, she would qualify for benefits under the balance of ORS 656.226. We join in that assumption for purposes of this opinion.
Claimant contends that there is no rational basis for the distinction between surviving partners with *880children and those without children, and that, therefore, the classification is invalid under Article I, Section 20 of the Oregon Constitution, and the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
We begin our constitutional analysis with the observation that we perceive no equal protection infirmity in a legislative classification that distinguishes between married and unmarried couples. It may well be that "many couples, both young and old, are living together without the benefit of a civil marriage,” Beal v. Beal, 282 Or 115, 118, 577 P2d 507 (1978), but the Equal Protection Clause does not mandate that the legislature treat unmarried couples the same as couples who have chosen to formally alter the legal aspects of their relationship by getting married. See Village of Belle Terre v. Boraas, 416 US 1, 94 S Ct 1536, 39 L Ed 2d 797 (1974).
Given that conclusion, the question becomes whether the legislature can extend a right that marriage would involve — the surviving partner’s receipt of workers’ compensation benefits — to some but not all unmarried couples. We think it can. The legislature was entitled to reason that the surviving partner of a substantial relationship was more likely to be financially dependent than the surviving partner of a casual relationship. The legislature was entitled to distinguish the substantial from the casual by way of the two-pronged test of ORS 656.226: cohabitation for more than one year (which claimant does not question) plus the birth of a child or children. The question is not whether we agree with the line the legislature drew; the question is whether it passes the test of "minimum rationality.” Clackamas County v. Ague, 27 Or App 515, 518, 556 P2d 1386 (1976), rev den (1977). It does; ORS 656.226 is not unconstitutional.
The dissent would rule in claimant’s favor based on a novel interpretation of ORS 656.226: that it authorizes payment of workers’ compensation benefits to *881persons in claimant’s position based solely on cohabitation in this state for one year; and that it independently authorizes payments to the children of an unmarried couple (presumably without regard to the one-year rule). There are, in our opinion, two principal flaws in this suggested interpretation.
First, it makes ORS 656.226 in part superfluous and meaningless because illegitimate children are entitled to whatever benefits they can claim directly under other statutes. For the limited situations in which workers’ compensation benefits are paid directly to surviving children, ORS 656.204,1 "child” is defined as including "an illegitimate child.” ORS 656.005(6).
Second, the dissent’s interpretation disregards that part of ORS 656.226 that states compensation is to be paid "the same as if the man and woman had been legally married” and also disregards the balance of the Workers’ Compensation Act that governs payments to a surviving spouse. The surviving, legally married spouse of a worker receives certain minimum benefits regardless of whether the couple had children. ORS 656.204(2). The amount of such benefits can be greater depending upon the number and ages of the couple’s children. ORS 656.204(2), 656.204(2)(a), 656.204(2)(c), 656.204(2)(d), 656.204(3), 656.204(3)(a), and 656.204 (3)(c). But these benefits are paid to the surviving spouse for the benefit of the children, not to the children directly, except in the limited situations identified in note 1. In other words, either the surviving spouse receives all benefits directly, albeit computed based on the number and ages of children, or *882parentless surviving children receive all benefits directly; in no case do both a surviving spouse and his or her children receive benefits "independently.”
We conclude that ORS 656.226 means just what it says: A claimant who satisfies the requirements of cohabitation for more than a year plus having living children is entitled to benefits as though the couple had been married. The present claimant does not satisfy the living-children requirement.
Affirmed.

 The limited situations in which the Workers’ Compensation Act authorizes direct payment of benefits to surviving children are: (1) where the worker’s death leaves a parentless child under 18, i.e., the child’s other parent predeceased the worker, ORS 656.204(4); (2) where the surviving spouse receiving benefits dies before the child is 18 years old, ORS 656.204(7); (3) where the surviving spouse remarries, ORS 656.204(2) (c) and 656.208(2). Giving "remarriage” its ordinary meaning, the third situation would be irrelevant to this case. So, for present purposes, benefits can only be paid directly to children after both parents have died.